TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 15, 2019



                                      NO. 03-18-00657-CV


                      Housing Authority of The City of Austin, Appellant

                                                 v.

                                   Ahmed Elbendary, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
         VACATED AND DISMISSED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the district court on June 5, 2018. Having

reviewed the record, it appears that the trial court lacked subject matter jurisdiction. Therefore,

the Court vacates the district court’s judgment and dismisses the cause for want of jurisdiction.

The appellee shall pay all costs relating to this appeal, both in this Court and in the court below.